Citation Nr: 1515356	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-20 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether the Veteran has basic eligibility for nonservice-connected pension.

2.  Whether the Veteran's countable income is excessive for the purposes of establishing entitlement to nonservice-connected disability pension benefits.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

5. Entitlement to service connection for PTSD.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Kreitlow
INTRODUCTION

The Veteran had active military service from September 1973 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in October 2014.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The issue of whether the Veteran's countable income is excessive for entitlement to nonservice connected pension, along with the issues of service connection for a bilateral knee disorder and PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had 90 days or more creditable active service that included one or more days wartime service exclusive of furlough time and other noncreditable service.

2.  The RO denied service connection for PTSD in an October 2005 rating decision.  The Veteran did not perfect an appeal of that decision.

3.  The RO denied reopening the claim for service connection for PTSD in an August 2007 rating decision.  The Veteran did not appeal that decision.

4.  Some of the new evidence received subsequent to August 2007 in support of the Veteran's claim for service connection for PTSD is material.


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility requirements for nonservice-connected disability pension benefits are met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.6 (2014).

2.  The October 2005 and August 2007 RO rating decisions that denied service connection for PTSD became final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2014).

3.  New and material evidence has been received, and the Veteran's claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the benefits sought on appeal - that is recognition that the Veteran has basic eligibility to nonservice-connected pension and reopening of a claim for service connection for PTSD.  Thus, no discussion of VA's duty to notify and assist is necessary.

I.  Nonservice-Connected Pension

The Veteran filed his present claim for nonservice-connected pension in June 2009.  He was previously denied entitlement to nonservice-connected pension in November 2006 and August 2007 on the basis that he did not have a total and permanent disability.  The present claim for nonservice-connected pension was initially denied on the basis that his countable income was in excess of the maximum annual pension rate (MAPR).  In the Statement of the Case, however, his claim was denied on the basis of a finding that his service was active duty for training and not active duty.  

VA nonservice-connected pension benefits are payable to a veteran who is permanently and totally disabled from nonservice-connected disability or disabilities, which is not the result of willful misconduct, but only where the veteran has the requisite active wartime service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  A veteran meets the service requirements of that section if he served in active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3) .

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  (Emphasis added.)  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991). 

The Veteran's service records show that, in August 1973, he enlisted in the U.S. Naval Reserve in the special enlisted rate of NFOC 1376 SA (Naval Flight Officer Candidate Seaman Apprentice) to serve for six years and was issued orders to report to the Chief of Naval Air Training, Naval Air Station, Pensacola, Florida for active duty beginning on September 4, 1973.  His DD 214 indicates he entered into active duty on September 10, 1973.  An administrative remark in the personnel records states "Notification of entry into active military service (DD-53) submitted this date."	There is nothing in these records to indicate that the Veteran's service was active duty for training rather than active duty.  

Furthermore, the RO requested multiple times that the National Personnel Records Center (NPRC) verify whether the Veteran had 90 days or more of active duty versus active duty for training.  Each time the NPRC responded that the Veteran had 90 days or more creditable active service (which includes one or more days wartime service exclusive of furlough time and other noncreditable service).

Therefore, although the Veteran may have enlisted in the Naval Reserve and been in training because he was attending the Naval Air School at Pensacola, Florida, the Board finds there is no evidence that his period of service was active duty for training.  Rather the service records clearly demonstrate that the Veteran was on active duty.  

In addition, the evidence shows the Veteran was awarded Social Security disability benefits starting in June 2008 with a disability onset date of February 10, 2005.  Consequently, there is evidence the Veteran has a total and permanent disability.  

As the Veteran had active service for more than 90 days during a period of war (i.e., the Vietnam War) and is totally and permanently disabled, the Board finds that his service meets the basic eligibility for nonservice-connected pension.  

Whether the Veteran is actually entitled to receive nonservice-connected pension benefits, however, depends on his countable income.  However, the Board cannot, at this point, adjudicate that issue as further assistance is required to comply with VA's duty assist the Veteran in developing his claim as the income information of record is more than three years old.  Furthermore, additional adjudication of the Veteran's claim is necessary to account for additional evidence submitted in June 2013.  This is detailed in the REMAND below.

II.  Service Connection for PTSD

The Veteran's claim for service connection for PTSD was initially denied by the RO in an October 2005 rating decision issued in November 2005.  Rating actions are final and binding based on evidence on file at the time the veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  Although the Veteran initiated an appeal of the October 2005 rating decision by filing a timely Notice of Disagreement, he failed to perfect the appeal.  Therefore, the October 2005 rating decision is final.  38 U.S.C.A. § 7105.

In February 2007 the Veteran filed a statement that was taken as a claim to reopen for service connection for PTSD.  In an August 2007 rating decision, the RO denied reopening the claim on the basis that new and material evidence had not been submitted.  The Veteran did not at any time indicate disagreement with this rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105.

In September 2011, the Veteran submitted paperwork to the RO showing that he had filed a new claim to reopen for service connection for PTSD that had been received on June 15, 2009.  Although the RO initially confirmed and continued the previous denial in the March 2012 rating decision, in the Statement of the Case, the issue of service connection was addressed on the merits without discussing whether new and material evidence had been submitted to reopen the previous final denials.
 
VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Furthermore, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The Board has jurisdiction to consider the issue of whether new and material evidence has been submitted because that issue is part of the same "matter" of whether the appellant is entitled to service connection for this disability.  Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the provision contained in 38 U.S.C.A. § 7104(a) that the Board has jurisdiction to decide "all questions in a matter" on appeal).  When a claimant submits a claim for service connection for a disability, the question of whether there is new and material evidence to reopen the claim is implicated where there is a prior final decision regarding that claim.  Id. at 392.  Although these are two separate questions, they are components of a single claim for service connection.  Id. 

The Board notes that the Veteran's initial claim for service connection for PTSD was denied in the October 2005 rating decision because there was no evidence that he was diagnosed to have PTSD.  Likewise, the evidence considered in the August 2007 rating decision also failed to demonstrate a diagnosis of PTSD.  The evidence received since the August 2007 rating decision, however, shows the Veteran was diagnosed by VA mental health have PTSD in October 2011.  In addition, a VA PTSD examination conducted in March 2012 diagnosed him to have PTSD due to the reported in-service stressors.  The Board finds this evidence new as it was not previously of record and material as it relates to previously unestablished facts relevant to the claim.

Accordingly, the Board finds that the evidence received subsequent to August 2007 is new and material and serves to reopen the claim for service connection for PTSD.  However, the Board cannot, at this point, adjudicate the reopened claim, as further assistance to the Veteran is required to comply with VA's duty to notify and assist in developing his claim.  This is detailed in the REMAND below.


ORDER

Recognition of basic eligibility for nonservice-connected pension is granted.

New and material evidence having been presented, the Veteran's claim for service connection for PTSD is reopened and, to that extent only, the appeal is granted.


REMAND

The Board finds that the remand of the remaining claims is warranted for further development and adjudication.

With regard to the Veteran's claim for nonservice-connected pension, the Board previously found that the elements for basic eligibility were found, but that it still needs to be determined whether the Veteran is entitled to nonservice-connected pension benefits based on his countable income.  In March 2012, the RO found that the Veteran's countable income was in excess of the maximum allowable pension rate (MAPR) based solely on the Veteran's receipt of Social Security disability benefits received in September 2011.  However, as previously indicated, the Veteran's claim was believed to have been filed in June 2009 and supporting documentation with a time stamp dated June 15, 2009 was submitted; however, there was no record of that filing in the computer system in September 2011 when the Veteran inquired about the status of his June 2009 claim.  Thus, adjudication of the Veteran's pension claim should be from June 2009 rather than just September 2011.  

The Board notes that the Veteran indicated in his June 2009 VA Form 51-527 that his monthly income consisted solely of $50 of interest and dividends but that Social Security benefits were pending.  Furthermore, a Share inquiry conducted in March 2012 showed that the Veteran began receiving benefits effective from June 2008 although the exact date on which those benefits were awarded is not noted.

Furthermore, the Veteran was advised in the March 2012 decision that he could submit additional evidence as to medical and other expenses that could be used to reduce his countable income.  In June 2013, he submitted such evidence for the period of January 2010 to December 2012.  His countable income, however, was not recalculated.

Based upon the foregoing, the Board finds that remand is warranted to obtain any additional evidence necessary to determine the Veteran's countable income from June 2009 to the present, along with any medical or other deductible expenses the Veteran may have had during that period of time.  The Veteran should be asked to separate out each year's income and expenses if possible.  Thereafter, the Veteran's claim for nonservice-connected pension should be readjudicated to determine the Veteran's entitlement to nonservice-connected pension benefits (i.e., his countable income (less deductible expenses) is in excess of the MAPR) for each year since June 2009.  

In addition, additional documentary development is required in relation to the Veteran's claims for service connection for a bilateral knee disorder and PTSD.  Initially the Board notes that the evidence of record indicates the Veteran has been receiving Social Security disability benefits since June 2008.  The Veteran testified at the Board hearing in October 2014 that he receives these benefits due to his knee, low back and mental health problems.  Consequently, these records may contain relevant information and evidence related to the Veteran's claims and should be obtained on remand.  The Board notes that there are Social Security Administration records already of record but these are from a prior application the Veteran made in 1999 that was denied.  The current request should be for the application approved with a date of initial entitlement of June 2008.

Furthermore, the Veteran testified at the October 2014 hearing that all of his medical treatment was received at VA.  Treatment records from the VA Medical Center in Tuskegee, Alabama, are of record for November 2002 through September 2005 and for March 2012 through May 2013.  The Board finds that the VA treatment records from October 2005 to February 2012 are most likely significant to the Veteran's claims as there are notes in the March 2012 through May 2013 records indicating treatment for both his knees and PTSD.  Thus, on remand, these missing VA treatment records should be associated with the Veteran's claims file.  In addition, as almost two years have passed since the last VA treatment note of record, updated records should be obtained as well.

In addition, the Board finds that additional effort should be undertaken to verify the Veteran's claimed in-service stressors.  The Veteran has provided more specified timeframes of when two of his claimed stressors occurred.  See  December 2012 statement provided by the Veteran.  It is unclear as to whether any effort was undertaken thereafter to corroborate those stressors, including trying to obtain the Veteran's records from the Naval Air School in Pensacola, Florida.  

Finally, the Board finds that remand is warranted to obtain new VA examinations.  As for the Veteran's claim for service connection for a bilateral knee disorder, the Veteran contends that his current bilateral knee disorder is directly related to the five miles he ran every day, five days a week, for basic training.  In addition, he has stated that he was selected to represent his battalion to compete in a race and, in training for this event, he ran morning, evening and weekends.  Although the service treatment records are silent for any complaints of or treatment for either of the Veteran's knees, he is currently diagnosed to have degenerative joint disease of the knees.  

It is pointed out, however, the private treatment records from 1996 through 1998 demonstrate the Veteran's report of left knee pain of several weeks duration in June 1996 without one specific current injury with a diagnosis of status post old gunshot wound and internal derangement of the left knee (to include a meniscal tear) with arthroscopic surgery in November 1996.  In May 1997, he was seen for complaints of right knee pain with a past history of injury six to eight years before playing basketball.  Magnetic resonance imaging (MRI) of the right knee showed an anterior cruciate ligament (ACL) tear, a complex tear involving the posterior horns of the medial and lateral meniscus, lateral collateral ligament abnormalities suspicious for a tear, and subchondral bone injury involving the tibial plateau with medial tibial spines.  In June 1997, the Veteran underwent arthroscopic surgery of the right knee.  Post-surgical diagnoses included chondromalacia of the patella and trochlear notch; degenerative posterior horn medial meniscus with undersurface tear; degenerative changes of the posterior horn of the lateral meniscus; chondral changes of the lateral tibial plateau and medial femoral condyle; pedunculated loose body in the lateral gutter; and remnant of anterior cruciate.  In addition, VA treatment records from 2004 and thereafter show the Veteran was treated for symptomatic bilateral pes planus, right heel plantar fasciitis and heel spurs and that his gait was affected by his multiple lower extremity problems.

It is also noted that, in December 2014, the Veteran submit X-ray films without supporting reports of his knees.  The Board is not permitted to read these films as it does not have medical expertise to do so.  Thus, the examiner should consider these imaging studies and indicate in the report any medical findings resulting from such review.  

The Board notes that a VA examination of the Veteran's knees has not been done.  Based upon the above, a VA examination should be obtained including a medical opinion that evaluates the Veteran's current bilateral knee disorder and provides a likely etiology taking into account the Veteran's contentions of in-service incurrence and the post-service medical evidence.

With regard to the claim for service connection for PTSD, the Board notes that the Veteran was provided a VA examination in March 2012.  The Board finds, however, that this examination is inadequate as the examiner failed to provide a detailed assessment of the Veteran's symptoms as they relate to the diagnosis of PTSD versus another psychiatric disorder.  For example, the Veteran has related that he appears to have dissociative episodes when he discusses his stressors in detail.  This does not appear to be a typical symptom of PTSD; however, there is no mention of this in the examination report or a discussion of whether this might be demonstrative of a different psychiatric disorder.  In addition, the examiner failed to provide an opinion as to why the diagnosed PTSD is related to the alleged in-service stressors rather than any post-service event such as the Veteran receiving a gunshot wound to the left knee or other multiple head injuries as seen in the Veteran's medical records.  See the January 2005 VA initial mental health evaluation note.  Furthermore, there is also no indication that the examiner reviewed the Veteran's claims file.  Thus, a new examination is in order with an appropriate opinion as to whether the Veteran's PTSD is related to a verified in-service stressor or whether he has any other psychiatric disorder related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to submit income and expense information related to his claim for nonservice-connected pension for each year from June 2009 to the present.  He should be advised that a breakdown for each year is needed in order to determine his entitlement to nonservice-connected pension benefits for each distinct period, and providing lump sums will affect VA's ability to properly calculate his countable income for each year and may have a negative impact on his claim.

2.  Conduct any additional development necessary to obtain corroborating evidence related to the Veteran's claimed in-service stressors during the time frames identified in his December 2012 statements, to include, but not limited to, requesting the Veteran's records from the Naval Air School in Pensacola, Florida.

2.  Request the Veteran's medical and adjudication records from the Social Security Administration related to the allowance of disability benefits effective June 2008.  Associate all correspondence and any records received with the claims file.

3.  Associate with the Veteran's claims file his treatment records from the VA Medical Center in Tuskegee, Alabama, from October 2005 to February 2012 and May 2012.  If there are no additional records for these periods, such should be notated in the claims file.

4.  After the above development has been completed and any additional evidence has been associated with the claims file, the Veteran should be scheduled for appropriate VA examinations related to his claims for service connection for a bilateral knee disorder and PTSD.  The claims file must be provided to and reviewed by each examiner, who must indicate in his/her report that said review has been accomplished.

Bilateral knee disorder - After reviewing the claims file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current knee disorder, whether bilateral or unilateral, diagnosed on examination is related to any disease or injury incurred during service.  The examiner should specifically address whether the any current knee disorder is etiologically related to running the Veteran did during basic training during his active military service as he contends or is due to any post-service injury or event.  In rendering an opinion, the examiner must address the Veteran's statements as to a continuity of symptoms since service, if any.  

PTSD - The RO must specify for the examiner the stressor or stressors that it has determined are established by the record.  The examiner should be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in the current psychiatric symptoms.  The examiner should be asked to determine (1) whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied, and (2) whether there it is at least as likely as note (i.e., at least a 50 percent probability) that the diagnosed PTSD is etiologically related to one or more of the in-service stressors found to be established by the RO.  All indicated studies, tests and evaluations deemed necessary should be performed.

If an Axis I psychiatric disorder other than PTSD is diagnosed, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that it is related to the Veteran's active military service.

Each examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If an examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  After all necessary development has been completed and it is ensured that the VA examination reports are adequate, the Veteran's claims should be readjudicated, to include adjudication of the Veteran's countable income for purposes of entitlement to receive nonservice-connected pension benefits, and service connection for a bilateral knee disorder and PTSD.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


